ORDER DENYING PETITION FOR WRIT OF CERTIORARI
Petitioner having filed a Petition for Writ of Certiorari to review a decision by the District Court, Fourth Judicial District, Sheridan County, Wyoming in the case entitled State of Wyoming v. Dale Burton Jones, Docket No. CR 20-7-87, and Respondent having filed a Response in Opposition to Petition for Writ of Certiorari and a Brief in Support of Response in Opposition to Petition for Writ of Certiorari, and the court, having reviewed the matter, finds there are insufficient grounds to grant the Petition for Writ of Certiorari, it is therefore
ORDERED that the Petition for Writ of Certiorari be, and it hereby is, denied.
URBIGKIT, C.J., would vote to grant the petition and files a dissenting opinion.
MACY, J., did not participate in the decision.